Exhibit Execution Version EIGHTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ORCHID ISLAND TRS, LLC This EIGHTH AMENDED AND RESTATED LIMITED LIABILITY COMPANYAGREEMENT (the “Agreement”) of Orchid Island TRS, LLC (f/k/a Opteum Financial Services, LLC) (the “Company”), dated as of May 27, 2008 (this “Agreement”), is made and entered into by BIMINI CAPITAL MANAGEMENT, INC., a Maryland corporation (the “Member”). RECITALS WHEREAS, the Company was formed on February26, 1999 as a limited liability company pursuant to the Delaware Limited Liability Company Act, 6 Del. C. §18-101, et seq., as amended from time to time (the “Act”), by filing a Certificate of Formation of the Company with the office of the Secretary of State of the State of Delaware; and WHEREAS, on May 27, 2008, the Member purchased all outstanding non-voting ClassB Membership Interests of the Company pursuant to and in accordance with the terms of the certain Membership Interest Purchase Agreement, dated as of May 27, 2008 (the “Purchase Agreement”), by and among the Company, the Member and Citigroup Global Markets Realty Corp. which resulted in the Member becoming the sole member of the Company; and WHEREAS, prior to the purchase contemplated by the Purchase Agreement the Member held interests in the Company designated as Class A Membership Interests; and WHEREAS, following the completion of the acquisition of the Class B Member Interests pursuant to the Purchase Agreementthe Member, as the sole member of the Company, desires to convert and reclassify all Class A Membership Interests and Class B Membership Interests into one series of membership interests with voting rights; and WHEREAS, the Member now desires to amend and restate the Company’s Seventh Amended and Restated Limited Liability Company Agreement, dated as of July 20, 2007 to give effect to the foregoing. NOW, THEREFORE, the Member hereby declares as follows: Section 1.Name.The name of the Company is “Orchid Island TRS, LLC.”The Board of Managers is authorized to change the name of the Company and may otherwise conduct the business and affairs of the Company under any other name, if it deems it necessary or advisable to do so, provided that it complies with all applicable laws in doing so and so long as such name includes the words “Limited Liability Company” or the abbreviation “LLC”.The Company shall notify the Member in writing of any such change or use of other name.In the event that the name of the Company is changed pursuant to this Section, references herein to the name of the Company shall be deemed to have been amended to the name as so changed. Section 2.Purpose.The Company may engage in any lawful business, purpose or activity permitted under the Act and approved by the Board of Managers, and exercise all the powers and privileges granted by the Act or by any other law or this Agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business purposes or activities of the Company; provided, however, that the Company shall not directly or indirectly operate or manage a “lodging facility” or a “health care facility” or directly or indirectly provide to any other person (under a franchise, license, or otherwise) any rights to any brand name under which any lodging facility or health care facility is operated, in each case, as set forth in Section856(l)(3) and (4) of the Internal Revenue Code of 1986, as amended (the “Code”). Section 3.Term; Continued Existence.The Company shall continue in perpetuity unless sooner dissolved in accordance with Section15.The Member shall take all actions necessary to ensure the Company’s existence as a limited liability company in good standing under the laws of the State of Delaware and under the laws of any other state in which the Company conducts the business and activities authorized in this Agreement. Section 4.Principal Office; Books and Records.The principal office of the Company shall be located at 3305 Flamingo Drive, Vero Beach, Florida32963 or such other place or places as the Board of Managers may determine.The Board of Managers shall be responsible for maintaining at the Company’s principal office those books and records required by the Act to be so maintained. Section 5.Registered Office and Agent.The address of the registered office of the Company in the State of Delaware is c/o Corporation Service Company, 2711 Centerville Road, Suite400, Wilmington, Delaware19808.The name of the registered agent of the Company is Corporation Service Company.The address of the registered agent in the State of Delaware is 2711Centerville Road, Suite 400, Wilmington, Delaware19808.The registered agent and the registered office of the Company may be changed from time to time by the Board of Managers. Section 6.Membership Interests; Members. (a)Upon the effectiveness of this Agreement all membership interests formerly representing Class A Membership Interests and Class B Membership Interests are hereby converted, without any further action on the part of the Member being necessary, into a single class of membership interests in the Company designated “Membership Interests.”As of the effective date of this Agreement, certificates formerly representing Class A Membership Interests and Class B Membership Interests shall automatically represent the like number, amount and percentage of Membership Interests in the Company, with voting rights and being entitled to all of the rights and privileges of a member pursuant to this Agreement and the Act. (b)The name, mailing address and Membership Interest in the Company of the sole Member are set forth on ExhibitA hereto.No other person or entity shall be admitted as a member of the Company, and no additional Membership Interests in the Company shall be issued, without the approval of the Member and appropriate amendments to this Agreement, including ExhibitA. Section 7.Liability of the Member.Except as otherwise expressly provided in the Act, the debts, obligations and liabilities of the Company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the Company, and the Member shall not be obligated personally for any such debt, obligation or liability of the Company solely by reason of being a member. Section 8.Management of the Company. (a)The
